Order reversed, without costs of this appeal to either party, and motion granted, without costs, with leave to plaintiff to file an amended complaint within 20 days after service of a copy of the order herein. Memorandum: The complaint is based on alternative theories of negligence, one of which is conceded to be without merit. It is well settled that unless such a pleading is good as to both alternatives it must be dismissed as insufficient. (Potter v. Gilbert, 130 App. Div. 632, affd. 196 N. Y. 576; Johansson v. Kemp, 211 App. Div. 276.) All concur. (Appeal from an order of Erie Special Term denying a motion by defendant Insurance Co. for a dismissal of the complaint pursuant to rule 106 of the Rules of Civil Practice.) Present—McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ. [10 Misc 2d 63.]